DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/12/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “data acquisition module” in Claims 1 and 4, and “deficiency resolution module” in Claims 1-3 and 6
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because they are directed to a judicial exception without significantly more.
Regarding Independent Claim 1: 
Step 1: Claim 1 is a system claim that recites one or more processors and a memory that in combination perform the steps of receiving sensor data, determining autonomous driving requirements, identifying the one or more deficiencies, and determining an alteration. Thus, the claims are to a statutory category.
Step 2A Prong 1: The claim recites the steps of determining, identifying, and determining. These limitations recite an abstract idea which is directed to a mental process.
Step 2A Prong 2: The claim recites the combination of a processor, a memory, and the step of receiving sensor data. The processor and memory limitations are recited as generic computer components performing the functions of the claimed invention. These limitations are no more than mere instructions to apply the abstract idea using generic computer hardware. The step of receiving sensor data is considered insignificant extra-solution activity, as it is no more than mere necessary data gathering in order to perform the abstract idea. Accordingly, these additional limitations do not integrate the abstract idea into a practical application as they do not impose any meaningful limits on practicing the abstract idea.
Step 2B: The claim does not contain any additional elements that integrate the abstract idea into a practical application. The same analysis applies here as discussed above in Step 2A Prong 2. Accordingly, independent Claim 1 is ineligible.
Regarding Dependent Claims 2-7: 
Step 1: Claims 2-7 depend from Claim 1 and include the additional steps of sending the alteration (Claim 2), updating an autonomous driving readiness map (Claim 3), receiving additional sensor data (Claim 4), and determining an alteration (Claim 6).
Step 2A Prong 1: The claims recite the step of determining an alteration. This limitation recites an abstract idea which is directed to a mental process.
Step 2A Prong 2: The claims recite the additional steps of sending, updating, and receiving. These limitations are considered insignificant extra-solution activity, as they are no more than mere necessary data gathering and outputting in order to perform the abstract idea. Accordingly, these additional limitations do not integrate the abstract idea into a practical application as they do not impose any meaningful limits on practicing the abstract idea.
Step 2B: The claims do not contain any additional elements that integrate the abstract idea into a practical application. The same analysis applies here as discussed above in Step 2A Prong 2. Accordingly, Claims 2-7 are ineligible.

Regarding Independent Claim 8: 
Step 1: Claim 8 is a method claim that recites the steps of receiving sensor data, determining autonomous driving requirements, identifying the one or more deficiencies, and determining an alteration. Thus, the claims are to a statutory category.
Step 2A Prong 1: The claim recites the steps of determining, identifying, and determining. These limitations recite an abstract idea which is directed to a mental process.
Step 2A Prong 2: The claim recites the additional step of receiving sensor data. The step of receiving sensor data is considered insignificant extra-solution activity, as it is no more than mere necessary data gathering in order to perform the abstract idea. Accordingly, this additional limitation does not integrate the abstract idea into a practical application as they do not impose any meaningful limits on practicing the abstract idea.
Step 2B: The claim does not contain any additional elements that integrate the abstract idea into a practical application. The same analysis applies here as discussed above in Step 2A Prong 2. Accordingly, independent Claim 8 is ineligible.
Regarding Dependent Claims 9-14: 
Step 1: Claims 9-14 depend from Claim 8 and include the additional steps of sending the alteration (Claim 9), updating an autonomous driving readiness map (Claim 10), receiving additional sensor data (Claim 11), and determining an alteration (Claim 13).
Step 2A Prong 1: The claims recite the step of determining an alteration. This limitation recites an abstract idea which is directed to a mental process.
Step 2A Prong 2: The claims recite the additional steps of sending, updating, and receiving. These limitations are considered insignificant extra-solution activity, as they are no more than mere necessary data gathering and outputting in order to perform the abstract idea. Accordingly, these additional limitations do not integrate the abstract idea into a practical application as they do not impose any meaningful limits on practicing the abstract idea.
Step 2B: The claims do not contain any additional elements that integrate the abstract idea into a practical application. The same analysis applies here as discussed above in Step 2A Prong 2. Accordingly, Claims 9-14 are ineligible.

Regarding Independent Claim 15: 
Step 1: Claim 15 is a product claim that recites a non-transitory computer-readable medium that causes a processor to perform the steps of receiving sensor data, determining autonomous driving requirements, identifying the one or more deficiencies, and determining an alteration. Thus, the claims are to a statutory category.
Step 2A Prong 1: The claim recites the steps of determining, identifying, and determining. These limitations recite an abstract idea which is directed to a mental process.
Step 2A Prong 2: The claim recites the combination of a processor, a non-transitory computer-readable medium, and the step of receiving sensor data. The processor and medium limitations are recited as generic computer components performing the functions of the claimed invention. These limitations are no more than mere instructions to apply the abstract idea using generic computer hardware. The step of receiving sensor data is considered insignificant extra-solution activity, as it is no more than mere necessary data gathering in order to perform the abstract idea. Accordingly, these additional limitations do not integrate the abstract idea into a practical application as they do not impose any meaningful limits on practicing the abstract idea.
Step 2B: The claim does not contain any additional elements that integrate the abstract idea into a practical application. The same analysis applies here as discussed above in Step 2A Prong 2. Accordingly, independent Claim 15 is ineligible.
Regarding Dependent Claims 16-20: 
Step 1: Claims 16-20 depend from Claim 15 and include the additional steps of sending the alteration (Claim 16), updating an autonomous driving readiness map (Claim 17), receiving additional sensor data (Claim 18), and determining an alteration (Claim 20).
Step 2A Prong 1: The claims recite the step of determining an alteration. This limitation recites an abstract idea which is directed to a mental process.
Step 2A Prong 2: The claims recite the additional steps of sending, updating, and receiving. These limitations are considered insignificant extra-solution activity, as they are no more than mere necessary data gathering and outputting in order to perform the abstract idea. Accordingly, these additional limitations do not integrate the abstract idea into a practical application as they do not impose any meaningful limits on practicing the abstract idea.
Step 2B: The claims do not contain any additional elements that integrate the abstract idea into a practical application. The same analysis applies here as discussed above in Step 2A Prong 2. Accordingly, Claims 16-20 are ineligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 7-12, and 14-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20210027622 A1, filed 07/22/2019, hereinafter "Jiao".

Regarding Independent Claim 1, Jiao teaches:
A system for resolving one or more deficiencies in autonomous driving requirements for a road segment, the system comprising: (see at least figures 1 and 11)
one or more processors; (see at least [0078] and figure 11, processor(s) 1104)
and a memory in communication with the one or more processors, the memory including: (see at least [0079] and figure 11, memory 1106)
a data acquisition module (see at least figure 11, bus 1102) including instructions that when executed by the one or more processors cause the one or more processors to receive sensor data for a portion of the road segment from at least one sensor of a vehicle; (see at least [0081] and figures 1 and 11, bus 1102, which receives sensor data from vehicle sensors 1120)
and a deficiency resolution module (see at least figure 1, vehicle computer 106) including instructions that when executed by the one or more processors cause the one or more processors to: 
determine autonomous driving requirements for the portion of the road segment; (see at least [0048] and figure 3, wherein road conditions for the portion of the road segment the vehicle is on are identified by road condition component 112 of vehicle computer 106, and [0023], wherein the vehicle is an autonomous vehicle, 
identify the one or more deficiencies in the autonomous driving requirements for the portion of the road segment based on the received sensor data and the determined autonomous driving requirements for the portion of the road segment; (see at least [0050]-[0054] and figure 3, wherein the road conditions determined are analyzed by road condition component 112 of vehicle computer 106 to identify any conditions that would affect the navigation of the vehicle, or deficiencies in the autonomous driving requirements, from sensor data and the autonomous driving requirements)
and determine an alteration to the portion of the road segment to overcome the one or more deficiencies in the autonomous driving requirements for the portion of the road segment. (see at least [0056]-[0057] and figure 3, wherein alterations to improve the condition of the road, or overcome the identified deficiencies, are generated by road condition component 112 of vehicle computer 106)

Regarding Independent Claim 8, Jiao teaches:
A method for resolving one or more deficiencies in autonomous driving requirements for a road segment, the method comprising the steps of: (see at least figure 3)
receiving sensor data for a portion of the road segment from at least one sensor of a vehicle; (see at least [0049] and figure 3, wherein data from external sensors of the vehicle is received)
determining autonomous driving requirements for the portion of the road segment; (see at least [0048] and figure 3, wherein road conditions for the portion of the road segment the vehicle is on are identified, and [0023], wherein the vehicle is an autonomous vehicle, and [0032]-[0033], wherein the determined road conditions are used to determine where the vehicle can drive, i.e. autonomous driving requirements)
identifying the one or more deficiencies in the autonomous driving requirements for the portion of the road segment based on the received sensor data and the determined autonomous driving requirements for the portion of the road segment; (see at least [0050]-[0054] and figure 3, wherein the road conditions determined are analyzed to identify any conditions that would affect the navigation of the vehicle, or deficiencies in the autonomous driving requirements, from sensor data and the autonomous driving requirements)
and determining an alteration to the portion of the road segment to overcome the one or more deficiencies in the autonomous driving requirements for the portion of the road segment. (see at least [0056]-[0057] and figure 3, wherein alterations to improve the condition of the road, or overcome the identified deficiencies, are generated)

Regarding Independent Claim 15, Jiao teaches:
A non-transitory computer-readable medium for resolving one or more deficiencies in autonomous driving requirements for a road segment and including instructions that when executed by one or more processors cause the one or more processors to: (see at least figures 1 and 11)
receive sensor data for a portion of the road segment from at least one sensor of a vehicle; (see at least [0049] and figure 3, wherein data from external sensors of the vehicle is received)
determine autonomous driving requirements for the portion of the road segment; (see at least [0048] and figure 3, wherein road conditions for the portion of the road segment the vehicle is on are identified, and [0023], wherein the vehicle is an autonomous vehicle, and [0032]-[0033], wherein the determined road conditions are used to determine where the vehicle can drive, i.e. autonomous driving requirements)
identify the one or more deficiencies in the autonomous driving requirements for the portion of the road segment based on the received sensor data and the determined autonomous driving requirements for the portion of the road segment; (see at least [0050]-[0054] and figure 3, wherein the road conditions determined are analyzed to identify any conditions that would affect the navigation of the vehicle, or deficiencies in the autonomous driving requirements, from sensor data and the autonomous driving requirements)
and determine an alteration to the portion of the road segment to overcome the one or more deficiencies in the autonomous driving requirements for the portion of the road segment. (see at least [0056]-[0057] and figure 3, wherein alterations to improve the condition of the road, or overcome the identified deficiencies, are generated)

Regarding Dependent Claims 2, 9, and 16, Jiao teaches all of the limitations of Claim 1 as discussed above, and additionally teaches:
sending the alteration to an entity, (see at least [0056]-[0057] and figure 3, wherein road condition component 112 of vehicle computer 106 transmits the determined alteration to an entity)
wherein the entity is one or more of a database server, a second vehicle, an insurance entity, a vehicle manufacturer, and a road development entity (see at least [0056], wherein the alterations are sent to a subset of other vehicles (a second vehicle), and [0073], wherein the alterations are transmitted to a network server, and [0050], wherein the alterations are sent to a maintenance crew of road (road development entity))

Regarding Dependent Claims 3, 10, and 17, Jiao teaches all of the limitations of Claim 1 as discussed above, and additionally teaches:
updating an autonomous driving readiness map based on the alteration, (see at least [0051], wherein a density map is maintained with each identified deficiency, or each alteration sent by road condition component 112 of vehicle computer 106, and [0058], wherein the vehicle receives confirmation that the alterations sent to improve deficiencies have been received by the entity)
wherein the autonomous driving readiness map is indicative of road suitability for autonomous operation. (see at least [0077] and figure 10, wherein the density 

Regarding Dependent Claims 4, 11, and 18, Jiao teaches all of the limitations of Claim 1 as discussed above, and additionally teaches:
receiving additional sensor data for the portion of the road segment from one or more external sources. (see at least figure 11, wherein bus 1102 (data acquisition module) receives data from external sensors of the vehicle, and [0039] and figure 1, wherein the external sensors include a digital antenna that receives sensor data from external sources such as cell towers, wireless routes, Bluetooth devices, or any outside computer systems)

Regarding Dependent Claims 5, 12, and 19, Jiao teaches all of the limitations of Claim 1 as discussed above, and additionally teaches:
wherein the one or more deficiencies include at least one of missing roadside components and occluded roadside components. (see at least [0059]-[0061] and figures 4A-4B, wherein the deficiencies include road signs, or roadside components, that are knocked over, making them missing or occluded)

Regarding Dependent Claims 7 and 14, Jiao teaches all of the limitations of Claim 1 as discussed above, and additionally teaches:
wherein the autonomous driving requirements are based on at least one of a weather condition, a road condition, a location along the road segment, and a timestamp. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jiao as applied to Claims 1, 8, and 15 above, and further in view of US 20150241878 A1, filed 02/25/2014, hereinafter "Crombez".

Regarding Dependent Claims 6, 13, and 20, Jiao teaches all of the limitations of Claim 1 as discussed above, and remains silent on:
determining an alteration to one or more characteristics of the vehicle to overcome the one or more deficiencies in the autonomous driving requirements for the portion of the road segment. However, Jiao teaches determining an alteration to one or more characteristics of a second vehicle to overcome the one or more deficiencies in the autonomous driving requirements for the portion of the road segment. (see at least [0056]-[0057] and figure 3, wherein alterations to improve the condition of the road, or overcome the identified deficiencies, are generated by road condition component 112 of vehicle computer 106, and [0073], wherein the determined alteration is to reduce the speed of the vehicle to overcome a pothole in the road, i.e. a deficiency)
Crombez teaches:
determining an alteration to one or more characteristics of the vehicle to overcome the one or more deficiencies in the autonomous driving requirements for the portion of the road segment. (see at least [0039] and figure 3, wherein alterations to characteristics of the own vehicle are determined, such as speed adjustments or suspension settings)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the step of determining an alteration of Jiao with the technique of determining an alteration to the characteristics of the own vehicle of Crombez. It would have been obvious to modify because doing so allows autonomous vehicles to appropriately react to unexpected road conditions such as 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Selena M. Jin whose telephone number is (408)918-7588. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/S.M.J./Examiner, Art Unit 3667                                                                                                                                                                                                        
/RACHID BENDIDI/Primary Examiner, Art Unit 3667